[Cite as Cleveland Bar Assn. v. Rea, ___ Ohio St.3d ___, 2021-Ohio-2087.]




                       CLEVELAND BAR ASSOCIATION v. REA.
  [Cite as Cleveland Bar Assn. v. Rea, ___ Ohio St.3d ___, 2021-Ohio-2087.]
           (No. 1996-1433—Submitted June 16—Decided June 23 2021.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
October 15, 2020, of a petition for reinstatement by respondent, Rebecca Rea,
Attorney Registration No. 0037283. In accordance with Gov.Bar R. V(25)(E),
respondent's petition for reinstatement was referred to the Board of Professional
Conduct.     The board filed its final report in this court on April 9, 2021,
recommending that respondent be reinstated to the practice of law in Ohio with a
condition. No objections to said final report were filed, and this cause was
considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the petition
for reinstatement of respondent is granted and that respondent, Rebecca Rea, last
known address in Herndon, Virginia, is reinstated to the practice of law in Ohio. It
is further ordered that in accordance with Gov.Bar R. V(21), respondent shall serve
a two-year period of monitored probation focusing on proper law-office
management procedures.
        {¶ 3} It is further ordered that on or before thirty days from the date of this
order relator shall file with the clerk of this court the name of the attorney who will
serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3). It is
further ordered that at the end of respondent’s probationary period, relator shall file
with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
                             SUPREME COURT OF OHIO




       {¶ 4} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance with
Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 5} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
       {¶ 6} For earlier case, see Cleveland Bar Assn. v. Rea, 78 Ohio St.3d 71,
1997-Ohio-235, 676 N.E.2d 514.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________




                                          2